Case 19-13278-KHK         Doc 38    Filed 01/22/20 Entered 01/22/20 09:52:01             Desc Main
                                   Document      Page 1 of 14



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

In re:                              )
                                    )
THE MORGAN CENTER,                  )                 Case No. 19-13278-BFK
                                    )                 Chapter 7
                                    )
                  Debtor.           )
____________________________________)
In re:                              )
                                    )
NORTHERN VIRGINIA                   )                 Case No. 19-13-BFK
ADVOCACY COUNSELING,                )                 Chapter 7
                                    )
                  Debtor.           )
____________________________________)


                 ORDER: (A) GRANTING MOTIONS FOR SUBSTANTIVE
                  CONSOLIDATION OF BANKRUPTCY ESTATES; AND
                   (B) DENYING MOTIONS FOR RELIEF FROM THE
                                AUTOMATIC STAY

         This matter began as a billing dispute over $35.00. It has bourgeoned into two trials

before the Circuit Court of Fairfax County, a trip to the Virginia Supreme Court (which reversed

and remanded one of the judgments for a re-trial), a personal bankruptcy, a non-dischargeability

adversary proceeding within that bankruptcy, and the two corporate Chapter 7 bankruptcies now

before the Court. The Debtors request that the Court substantively consolidate the two corporate

bankruptcy cases, which is opposed by a creditor, Michael Handberg. Mr. Handberg has

requested that the Court lift the automatic stay so that he can pursue his pending action against

the Debtors in State Court. For the reasons stated below, the Court will: (a) grant the Motions to

consolidate the two cases; and (b) deny Mr. Handberg’s Motions for Relief from the Automatic

Stay.




                                                  1
Case 19-13278-KHK        Doc 38     Filed 01/22/20 Entered 01/22/20 09:52:01          Desc Main
                                   Document      Page 2 of 14



                                           Findings of Fact

       The basic facts are not disputed.

       A. The Defamation Action.

       1.      Dr. Felicia Goldberg was the sole owner and Executive Director of The Morgan

Center, Inc. (“TMC”), located in Herndon, Virginia. TMC provided therapy, counseling and

educational consulting services.

       2.      Michael Handberg’s son was a client of Dr. Goldberg.

       3.      In June 2015 a dispute arose between Dr. Goldberg and Mr. Handberg concerning

a bill for $35.00. Mr. Handberg sent an e-mail to Dr. Goldberg, and copied certain members of

the Loudoun County Public School System, in which Mr. Handberg accused Dr. Goldberg of

“fraudulent billing,” among other allegations of unprofessional conduct.

       4.      Dr. Goldberg filed a defamation action against Mr. Handberg in the Circuit Court

of Fairfax County (Case No. 2016-004613) (hereinafter, the “Defamation Action”).

       5.      Mr. Handberg filed a counterclaim against TMC and Dr. Goldberg, alleging

violations of the Virginia Consumer Protection Act (“VCPA”), as well as conversion and fraud.

       6.      The case was tried before a jury in March 2017. The jury returned a verdict in Dr.

Goldberg’s favor on the defamation claim and awarded her $90,000.00 against Mr. Handberg

(this will be referred to as the “Defamation Judgment”).

       7.      The jury awarded Mr. Handberg $35.00 in compensatory damages and

$45,000.00 in punitive damages on his conversion claim against TMC. It found that TMC did not

violate the VCPA, and further found that neither Dr. Goldberg nor TMC was liable for fraud.

(The Court will refer to this as the “Conversion Judgment.”)




                                                  2
Case 19-13278-KHK        Doc 38     Filed 01/22/20 Entered 01/22/20 09:52:01              Desc Main
                                   Document      Page 3 of 14



       8.      Mr. Handberg appealed the Defamation Judgment to the Virginia Supreme Court.

TMC did not appeal the Conversion Judgment, and that judgment is final.

       9.      In August 2019, the Virginia Supreme Court issued an Opinion in which it

reversed the Defamation Judgment and remanded the case to the Circuit Court for a retrial.

Handberg v. Goldberg, 831 S.E.2d 700 (Va. 2019). According to the Virginia Supreme Court,

the trial judge committed reversable error by allowing the jury to consider certain statements that

the Circuit Court previously ruled were non-defamatory statements of opinion, along with the

allegedly defamatory statements of fact. Id. at 708.

       10.     The case has not yet been re-tried in the Circuit Court and remains pending. Dr.

Goldberg has since amended her Complaint to seek $2,000,000.00 in damages.

       B. The Formation of Northern Virginia Advocacy & Counseling Services, Inc.
          (“NVAC”) and the Alter Ego/Fraudulent Transfer Action.

       11.     In April 2017, about a month after the Conversion Judgment against TMC in the

Defamation Action, Dr. Goldberg formed the Northern Virginia Advocacy & Counseling

Services, Inc. (“NVAC”), as a Virginia corporation. Mr. Handberg alleges that Dr. Goldberg

caused the transfer of substantially all of the assets of TMC to NVAC.

       12.     Mr. Handberg filed a Complaint against TMC and NVAC (and their counsel) in

the Circuit Court of Fairfax County alleging that the transfer of TMC’s assets to NVAC was a

fraudulent transfer because: (a) the transfer was made shortly after the jury’s verdict in the

Defamation Action; (b) Dr. Goldberg was the owner of both TMC and NVAC; and (c) the

transfer allegedly was for less than the assets were worth. Handberg v. The Morgan Center, Inc.,

Case No. CL-2018-14335 (this will be referred to as the “Fraudulent Transfer/Alter Ego

Action”).




                                                  3
Case 19-13278-KHK             Doc 38     Filed 01/22/20 Entered 01/22/20 09:52:01                       Desc Main
                                        Document      Page 4 of 14



         13.      In his Complaint, as part of the “badges of fraud” alleged against TMC and

NVAC, Mr. Handberg further alleged that “NVACS constitutes nothing more than an alter ego

of TMC. As such, the corporate veil of NVACS should be pierced and its corporate structure

disregarded.” Id., Amended Complaint, ¶¶ 25, 27.

         14.      In his Amended Complaint, Mr. Handberg included Count III, a Count for

Successor Liability, alleging that “NVACS is a mere continuation of TMC and was created

solely to avoid the lawful judgment of Plaintiff.” Id., Amended Complaint, ¶ 42.

         15.      The case was tried before the Circuit Court over two days in September 2019. It

was stayed by the filing of the two corporate bankruptcy cases, described below.

         C. Dr. Goldberg’s Personal Bankruptcy Case.

         16.      On November 3, 2017, Dr. Goldberg and her husband filed a voluntary, joint

Petition under Chapter 7 with this Court. In re Goldberg, Case No. 17-13751-KHK.

         17.      Dr. Goldberg listed the $90,000.00 Defamation Judgment as an asset in her

Schedule B, and she exempted the Judgment in her Schedule C. Id., Docket No. 1, pp. 14, 18. 1

         18.        Mr. Handberg filed a Complaint in Dr. Goldberg’s case seeking to have the

Conversion Judgment held to be non-dischargeable under Section 523(a) of the Bankruptcy

Code. Handberg v. Goldberg (In re Goldberg), Case No. 17-13752-KHK, Adv. No. 18-01008-

KHK.

         19.      This case went to trial before Judge Kindred of this Court on August 15, 2018. At

the conclusion of the trial Judge Kindred ruled for Dr. Goldberg and dismissed the Complaint.

Id., Docket No. 26.



1
  No party objected to Dr. Goldberg’s claim of exemption. Under Bankruptcy Rule 4003(b), an objection must be
filed within 30 days of the conclusion of the meeting of creditors, or the exemption is allowed. Taylor v. Freeland &
Kronz, 503 U.S. 638, 647 (1992).

                                                         4
Case 19-13278-KHK                Doc 38    Filed 01/22/20 Entered 01/22/20 09:52:01                Desc Main
                                          Document      Page 5 of 14



           20.         Mr. Handberg did not appeal Judge Kindred’s decision, and that judgment is

final. 2

           21.         Dr. Goldberg received a discharge in her personal bankruptcy case. In re

Goldberg, Case No. 17-13751-KHK, Docket No. 20. The Trustee filed a Report of No

Distribution and the case was closed. Id., Docket Nos. 22, 23.

           D. The Two Corporate Chapter 7 Bankruptcy Cases.

                 (i)      The TMC Case.

           22.         On October 3, 2019, TMC filed a Voluntary Petition under Chapter 7 with this

Court. Case No. 19-13278-BFK.

           23.         Janet Meiberger was appointed as the Chapter 7 Trustee.

           24.         The Petition was filed as a “no asset” case, in that the Debtor estimated that there

would be no funds available to the unsecured creditors. Id., Docket No. 1, Voluntary Petition, p.

3, ¶ 13.

           25.         The Schedules list only $1,800.00 in assets, consisting of a $1,500.00 security

deposit and $300.00 in computer equipment. Id., pp. 7-8. In addition, the Schedules list a

possible unliquidated malpractice claim against a law firm, possible claims against Mr. Handberg

for “abuse of process,” and a claim against NVAC for a month’s rent ($1,788.34). Id., p. 9.

           26.         On the debt side, TMC listed a total of $140,878.61, which included the law firm

of Campbell and Flannery ($80,755.61) and the Conversion Judgment in favor of Mr. Handberg

($35.00 compensatory damages and $45,000.00 in punitive damages). If the claim for punitive




2
  Mr. Handberg filed a Motion for a New Trial. Docket No. 30. Dr. Goldberg initially opposed the Motion (Docket
No. 34), but when Mr. Handberg withdrew his Motion (Docket No. 38), Dr. Goldberg filed a Motion to Reschedule
the Trial (Docket No. 42), which Judge Kindred denied. Docket No. 46.

                                                         5
Case 19-13278-KHK              Doc 38    Filed 01/22/20 Entered 01/22/20 09:52:01            Desc Main
                                        Document      Page 6 of 14



damages is subordinated (see Part I(B), below), the Campbell Flannery claim constitutes

approximately 85% of the unsubordinated, unsecured claims in the case.

        27.          The Trustee has not filed a Report of No Distribution, meaning that she has not

abandoned the estate’s fraudulent transfer/alter ego claims against NVAC at this stage of the

case.

              (ii)      The NVAC Case.

        28.          On October 8, 2019, NVAC filed a Voluntary Petition under Chapter 7 with this

Court. Case No. 19-13319-BFK.

        29.          This case also was filed as a “no asset” case, meaning that in the Debtor’s

estimation there would not be sufficient assets to pay a distribution to the unsecured creditors.

Id., Docket No. 1, Voluntary Petition, p. 3, ¶ 13.

        30.          Donald F. King was appointed as the Chapter 7 Trustee.

        31.          In its Schedules, NVAC listed a total of $2,800.00 in personal property, consisting

primarily of its security deposit in the amount of $2,400.00. Id., pp. 7-10.

        32.          On the debt side, Campbell Flannery was listed as the only unsecured creditor

with a liquidated claim, in the amount of $80,755.61. Id., p. 12.

        33.          Mr. Handberg is listed as having a disputed claim arising out of the alleged

fraudulent transfer and alter ego claims. Id.

        34.          The Trustee has not filed a Report of No Distribution in this case.

        E. The Motions for Substantive Consolidation.

        35.          On November 25, 2019, TMC filed a Motion to consolidate its case with that of

NVAC. Case No. 19-13278-BFK, Docket No. 21.




                                                      6
Case 19-13278-KHK        Doc 38    Filed 01/22/20 Entered 01/22/20 09:52:01           Desc Main
                                  Document      Page 7 of 14



       36.     NVAC filed a similar Motion for consolidation on the same day. Case No. 19-

13319-BFK, Docket No. 25.

       37.     Mr. Handberg filed an Objection in both cases. Case no. 19-13278-BFK, Docket

No. 23; Case No. 19-13319-BFK, Docket No. 29.

       38.     Campbell Flannery filed a Response in support of the Motion in the TMC case.

19-13278-BFK, Docket No. 27.

       39.     The Chapter 7 Trustee in the TMC case, Ms. Meiberger, appeared at the hearing

on December 17, 2019, and stated her support for the Motions to consolidate.

       40.     The Chapter 7 Trustee in the NVAC case did not appear at the hearing, though

Ms. Meiberger advised the Court that she has discussed the matter informally with Mr. King and

in the event of a consolidation, Ms. Meiberger would serve as the Trustee of the consolidated

bankruptcy estates.

       F. The Motions for Relief from the Automatic Stay.

       41.     Finally, Mr. Handberg filed Motions for Relief from the Automatic Stay in both

cases, seeking to return to the State Court to complete the Fraudulent Transfer/Alter Ego Action.

Case No. 19-13278-BFK, Docket No. 24; Case No. 19-13319-BFK, Docket No. 30.

       42.     The Debtors filed objections to the Motions in both cases. Case No. 19-13278-

BFK, Docket No. 31; Case No. 13317-BFK, Docket No. 36.

       43.     Campbell Flannery filed an Opposition in both cases. Case No. 19-13278-BFK,

Docket No. 33; Case No. 19-13319-BFK, Docket No. 40.

       44.     Dr. Goldberg filed an Objection in the NVAC case. Case No. 19-13319-BFK,

Docket No. 39.




                                                7
Case 19-13278-KHK        Doc 38     Filed 01/22/20 Entered 01/22/20 09:52:01             Desc Main
                                   Document      Page 8 of 14



       45.     The Court heard the arguments of the parties on January 15, 2020, and took the

Relief from Stay Motions under advisement.

                                       Conclusions of Law

       This Court has jurisdiction over these matters pursuant to 28 U.S.C. § 1334 and the Order

of Reference entered by the U.S. District Court for this District on August 15, 1984. These are

core proceedings under 28 U.S.C. § 157(b)(2)(A) (matters concerning the administration of the

estate) and (G) (motions to terminate, annul or modify the automatic stay).

       I.      The Motions for Substantive Consolidation.

       A. The Chapter 7 Debtors’ Standing.

       Ordinarily, the Debtors would not have standing in a Chapter 7 case to pursue a motion

for substantive consolidation, because the Debtors have no pecuniary interest in the outcome,

although there is an argument to be made that, because a corporation cannot receive a discharge

in Chapter 7, it does have a pecuniary interest in whether its assets are consolidated with that of

another debtor. Willemain v. Kivitz, 764 F.2d 1019, 1022 (4th Cir. 1985) (insolvent Chapter 7

debtor lacks standing to oppose sale of assets); see also McGuirl v. White, 86 F.3d 1232, 1235

(D.C. Cir. 1996) (debtor has standing to object to administrative expenses where he or she has

been denied a discharge).

       It is clear, however, that the Chapter 7 Trustee has standing to pursue a substantive

consolidation motion. In re NM Holdings, LLC, 407 B.R. 232, 281 (Bankr. E.D. Mich. 2009).

Similarly, Campbell Flannery, as the largest unsecured creditor in both bankruptcy estates, has

standing. In re Gordon Properties, LLC, 478 B.R. 750, 756 (E.D. Va. 2012) (citing “numerous

well-reasoned cases finding that creditors have standing to pursue substantive consolidation”).




                                                 8
Case 19-13278-KHK         Doc 38    Filed 01/22/20 Entered 01/22/20 09:52:01               Desc Main
                                   Document      Page 9 of 14



        The Court finds, given the TMC Chapter 7 Trustee’s and Campbell Flannery’s support

for the Motions, the standing requirement has been satisfied.

        B. Substantive Consolidation.

        The doctrine of substantive consolidation “treats separate legal entities as if they were

merged into a single survivor left with all the cumulative assets and liabilities (save for inter-

entity liabilities, which are erased).” In re Owens Corning, 419 F.3d 195, 205 (3d Cir. 2005)

(quoting Genesis Health Ventures, Inc. v. Stapleton (In re Genesis Health Ventures, Inc.), 402

F.3d 416, 423 (3d Cir. 2005)). The Fourth Circuit has not addressed substantive consolidation in

a reported opinion since the case of Stone v. Eacho (In re Tip Top Tailors, Inc.), 127 F.2d 284

(4th Cir. 1942). In Stone, the Fourth Circuit reversed a decision in which the District Court

subordinated a claim of a parent corporation (a Delaware corporation) to the claims of creditors

in the bankruptcy case of its subsidiary (a Virginia corporation) and in which the District Court

denied a motion to consolidate the two cases. The Fourth Circuit held:

        It is well settled that courts will not be blinded by corporate forms nor permit them to be
        used to defeat public convenience, justify wrong or perpetrate fraud, but will look
        through the forms and behind the corporate entities involved to deal with the situation as
        justice may require.

Id. at 288.

        Further, the Fourth Circuit held that “where the court decides that the corporate entity of

the subsidiary should be completely ignored and its assets and liabilities treated as those of the

parent corporation, it is both logical and convenient that this be done in one proceeding.” Id. at

289.

        The District Court for this District relied on the Stone opinion in Gordon Properties. In re

Gordon Properties, LLC, 478 B.R. at 757-59. There, Judge Brinkema reversed a decision of this

Court that denied a substantive consolidation motion. She noted: “Although Stone did not set


                                                  9
Case 19-13278-KHK         Doc 38    Filed 01/22/20 Entered 01/22/20 09:52:01               Desc Main
                                   Document     Page 10 of 14



forth a specific test for substantive consolidation, its general approach of focusing on equity to

creditors and refusing to ‘be blinded by corporate forms,’ has been widely noted and followed.”

Id. at 757 (citations omitted).

        Two other Circuit Court cases bear mentioning here. In Union Sav. Bank v. Augie/Restivo

Banking Co., Ltd. (In re Augie/Restivo Banking Co., Ltd.), 860 F.2d 515, 518 (2d Cir. 1988), the

Second Circuit noted that “[t]he sole purpose of substantive consolidation is to ensure the

equitable treatment of all creditors.” In analyzing a motion for substantive consolidation, the

Second Circuit held that the courts should look to two “critical factors:” (1) “whether creditors

dealt with the entities as a single economic unit” and “did not rely on their separate identity in

extending credit;” or (2) “whether the affairs of the debtors are so entangled that consolidation

will benefit all creditors.” Id.. The Court notes that the Second Circuit used the disjunctive “or”

here.

        In Drabkin v. Midland–Ross Corp. (In re Auto–Train Corp.), 810 F.2d 270, 276 (D.C.

Cir. 1987), the D.C. Circuit held that consolidation may be ordered “to avoid the expense or

difficulty of sorting out the debtor’s records to determine the separate assets and liabilities of

each affiliated entity,” but only after “a searching inquiry to ensure that consolidation yields

benefits offsetting the harm it inflicts on objecting parties.” Id.

        Both the Third Circuit’s opinion in Owens Corning and the first part of the Second

Circuit’s (disjunctive) test in Augie/Restivo focus on whether the creditors relied on the

separateness of the two entities in making their credit decisions. Owens Corning, 419 F.3d at 211

(“what must be proven (absent consent) concerning the entities for whom substantive

consolidation is sought is that (i) prepetition they disregarded separateness so significantly their

creditors relied on the breakdown of entity borders and treated them as one legal entity, or (ii)



                                                   10
Case 19-13278-KHK        Doc 38    Filed 01/22/20 Entered 01/22/20 09:52:01               Desc Main
                                  Document     Page 11 of 14



postpetition their assets and liabilities are so scrambled that separating them is prohibitive and

hurts all creditors”); Augie/Restivo, 860 F.2d at 518 (whether “creditors dealt with the entities as

a single economic unit” and “did not rely on their separate identity in extending credit”)

(emphasis added). Mr. Handberg argues that he dealt solely with TMC and that, therefore, he had

no expectation that its assets could be combined with those of NVAC. This, however, ignores the

fundamental nature of Mr. Handberg’s claim, which arose from the tort of conversion, and not

from a voluntary extension of credit. Mr. Handberg never made any credit decisions concerning

TMC; he didn’t loan TMC any money. He was the victim of TMC’s conversion of his $35.00.

Accordingly, while there is much to recommend Owens Corning’s and Augie/Restivo’s reliance

approach in the commercial context, this is not a case involving corporate lending where credit

decisions were made in advance in reliance on the separateness of the entities.

       In considering the desires of the creditors, the Court takes into account the fact that

Campbell Flannery has an undisputed, unsecured claim in both cases for $80,000.00. Mr.

Handberg’s claim is undisputed in the TMC case but is disputed and contingent on the outcome

of his Fraudulent Transfer/Alter Ego Action in the NVAC case. His claim for $35.00 in the TMC

case is on par with the Campbell Flannery claim; his punitive damages claim for $45,000.00,

however, will be subordinated to all of the other allowed, unsecured claims. 11 U.S.C. §

726(a)(4) (2018). The Court concludes, therefore, that the Motions are supported by the

overwhelming majority of the debt in both cases.

       Most importantly, the Court can discern absolutely no prejudice to Mr. Handberg in

consolidating the two estates. In fact, Mr. Handberg will achieve his stated goal in the Fraudulent

Transfer/Alter Ego Action by a substantive consolidation. His Amended Complaint in that action

avers that “NVACS is a mere continuation of TMC and was created solely to avoid the lawful



                                                 11
Case 19-13278-KHK         Doc 38    Filed 01/22/20 Entered 01/22/20 09:52:01              Desc Main
                                   Document     Page 12 of 14



judgment of Plaintiff.” Case No. CL-2018-14335, Amended Complaint, ¶ 42. Count III of the

Amended Complaint seeks a declaration that NVAC is a mere continuation of TMC. A

substantive consolidation provides Mr. Handberg with precisely what he seeks in that action.

       Mr. Handberg’s claim of “prejudice” just doesn’t ring true. His real concern is that he

wants to paint Dr. Goldberg as a bad actor in the upcoming re-trial of the Defamation Action. He

is free to argue whatever he wants in his defense in that action, subject only to the control of the

State court trial judge. The substantive consolidation of the two cases in this Court does nothing

to prejudice Mr. Handberg’s defense of the Defamation Action in State Court.

       The Court finds that under the Fourth Circuit’s decision in Stone, a substantive

consolidation is in order here. First, the TMC Trustee owns the fraudulent transfer and alter ego

claims against NVAC, and she has the sole standing to bring those claims at this stage of the

case. Nat’l Am. Ins. Co. v. Ruppert Landscaping Co., Inc. (In re Ruppert Landscaping, Inc.), 187

F.3d 439, 441 (4th Cir. 1999) (“The Sureties’ causes of action are thus so similar in object and

purpose to claims that the trustee could bring in bankruptcy court that the Sureties lack standing

to pursue these claims in district court. Until the trustee has abandoned his potential fraudulent

conveyance action, the Sureties cannot proceed with their claims in district court.”)

       Second, the Motions are supported by the Trustee in the TMC case, and by the largest

unsecured creditor in both cases. The Trustee in the NVAC case appears indifferent to the

outcome. Third, as noted above, substantive consolidation provides Mr. Handberg, the only

objecting party, with exactly what he seeks in the Fraudulent Transfer/Alter Ego Action, with

absolutely no corresponding prejudice.

         )RXUWK and finally, a substantive consolidation will avoid the expense and litigation risks

(that is, the uncertainty of a result) of the TMC Trustee bringing a fraudulent transfer/alter ego



                                                 12
Case 19-13278-KHK        Doc 38    Filed 01/22/20 Entered 01/22/20 09:52:01             Desc Main
                                  Document     Page 13 of 14



action against the NVAC bankruptcy estate. In the Court’s view, the equities of these cases

require a substantive consolidation.

       The Court, therefore, will grant the two Motions for Substantive Consolidation.

       II.     The Motions for Relief from the Automatic Stay.

       Relief from the automatic stay may be granted under Section 362(d)(1) of the Code “for

cause, including the lack of adequate protection of an interest in property[.]” 11 U.S.C. §

362(d)(1). The term “cause” is not defined other than the lack of adequate protection, but the

term “including” is not limiting. 11 U.S.C. § 102(3).

       The Fourth Circuit set out the framework for determining whether the stay should be

lifted or modified to permit litigation to proceed in a non-bankruptcy forum in Robbins v.

Robbins (In re Robbins), 964 F.2d 342 (4th Cir. 1992). In Robbins, the Fourth Circuit identified

the following factors for the Court’s consideration: (a) whether the claims involve only State

law; (b) judicial economy and the efficient administration of the bankruptcy estate; and (c)

protection of the bankruptcy estate. Id. at 345.

       Although the fraudulent transfer and alter ego claims arise under State law, as noted

above, they are property of the bankruptcy estate. 11 U.S.C. § 541(a) (property of the estate

includes all legal and equitable interests in property). Until the Trustee abandons or administers

the claims, she has “first crack” at the claims, over individual creditors. Ruppert Landscaping.

187 F.3d at 441. There is no way to protect the bankruptcy estate’s interest in administering these

claims while simultaneously allowing an individual to pursue them in State court.

       The Court, therefore, will deny the Motions for Relief from the Automatic Stay.




                                                   13
Case 19-13278-KHK         Doc 38    Filed 01/22/20 Entered 01/22/20 09:52:01            Desc Main
                                   Document     Page 14 of 14



                                           Conclusion

       It is therefore ORDERED:

       1.      The Motions for Substantive Consolidation are granted. The cases shall be

administered under the lead case of In re The Morgan Center, Inc., Case No. 19-13278-BFK.

       2.      The Motions for Relief from the Automatic Stay are denied.

       3.      The Clerk will mail copies of this Order, or will provide cm-ecf notice of its

entry, to the parties below.



      Jan 21 2020
Date: _____________________                          /s/ Brian F. Kenney
                                                     ___________________________________
                                                     Brian F. Kenney
Alexandria, Virginia                                 United States Bankruptcy Judge
                                                Entered on Docket: January 22, 2020
Copies to:                                           Janet M. Meiburger
The Morgan Center, Inc.                              The Meiburger Law Firm, P.C.
100 West Main St.                                    1493 Chain Bridge Road, Suite 201
Berryville, VA 22611                                 McLean, VA 22101-5726
Chapter 7 Debtor                                     Chapter 7 Trustee

Northern Virginia Advocacy Counseling,               Donald F. King
Inc.                                                 1775 Wiehle Avenue, Suite 400
6 Pidgeon Hill Dr.                                   Reston, VA 20190
Suite 300                                            Chapter 7 Trustee
Sterling, VA 20165
Chapter 7 Debtor                                     James P. Campbell, Esq. (VSB #25097)
                                                     CAMPBELL FLANNERY, P.C.
Felicia Goldberg                                     1602 Village Market Blvd. #220
100 W. Main St.                                      Leesburg, VA 20175
Berryville, VA                                       Counsel for Creditor Campbell Flannery,
Designee for Chapter 7 Debtors                       P.C.

Ann E. Schmitt                                       Kevin M. O’Donnell
Culbert & Schmitt, PLLC                              Henry & O’Donnell, P.C.
40834 Graydon Manor Lane                             300 N. Washington Street
Leesburg, VA 20175                                   Suite 204
Counsel for Chapter 7 Debtors                        Alexandria, Virginia 22314
                                                     Counsel for Creditor Michael Handberg



                                                14
